NONPRECEDENTIAL DISPOSITION
                   To be cited only in accordance with Fed. R. App. P. 32.1



                   United States Court of Appeals
                                For the Seventh Circuit
                                Chicago, Illinois 60604
                                Argued May 30, 2007
                                Decided June 15, 2007


                                         Before

                    Hon. FRANK H. EASTERBROOK, Chief Judge

                    Hon. KENNETH F. RIPPLE, Circuit Judge

                    Hon. TERENCE T. EVANS, Circuit Judge

No. 06-3443
                                                         Appeal from the United
UNITED STATES OF AMERICA,                                States District Court for the
     Plaintiff-Appellee,                                 Central District of Illinois.
              v.
                                                         No. 05-40113-002
JAMES EARL GOODE,                                        Joe Billy McDade, Judge.
     Defendant-Appellant.


                                         Order

    James Earl Goode was sentenced to 84 months’ imprisonment after he pleaded
guilty to distributing a quantity of MDMA (“ecstasy”) that equated to about 200
kilograms of marijuana under the Sentencing Guidelines. The 84-month term is the
bottom of a Guideline range that Goode conceded in the district court had been
properly computed. Nonetheless he contends on appeal that the sentence is unrea-
sonably high.

    It does not matter whether there is a presumption on appeal that a sentence
within the Guideline range is reasonable, a question before the Supreme Court in
Rita v. United States, No. 06-5754 (argued Feb. 20, 2007). It is enough to say, as we
remarked in United States v. Gama-Gonzalez, 469 F.3d 1109 (7th Cir. 2006), that it
will be the rare situation indeed when a sentence required by the Guidelines before
United States v. Booker, 543 U.S. 220 (2005), is forbidden afterward. After all,
Booker increased the discretion that district judges possess in sentencing. One le-
gitimate use of discretion is to follow the Guidelines, which are designed to reduce
No. 06-3443                                                                   Page 2


disparities in the treatment of similar offenders. See 18 U.S.C. §3553(a)(6); United
States v. Boscarino, 437 F.3d 634, 637–38 (7th Cir. 2006) (observing that unjustified
disparity is minimized by following the Guidelines).

   Goode asked the district court to give a lower sentence on the ground that the
criminal-history calculation overstated the seriousness of his record. A better argu-
ment would have been that the criminal history in the presentence report was one
level too high, for the reason given in United States v. Ward, 71 F.3d 262 (7th Cir.
1995) (juvenile offenses should not be counted once the accused becomes an adult if
the only reason why the acts were criminal was the offender’s age), but Goode
waived any such contention by representing to the district judge that the report had
ascertained his Guideline range properly.

    As an argument that a properly ascertained criminal history should be dis-
counted, this contention was addressed to the district judge’s discretion. The judge
considered and rejected it, thinking that the lengthy criminal history reveals Goode
to be incorrigible. The judge stated that Goode’s criminal record “shows obviously a
disrespect for the law and a predisposition not to comply with the law.” Goode
should count himself fortunate that the judge chose the bottom of the range rather
than some higher sentence. The judge exercised the discretion that Booker reposes
in sentencing courts.

   Goode’s other arguments do not require separate discussion.

                                                                          AFFIRMED